DETAILED ACTION
This is the first action on the merits and in response to preliminary amendment filed on  10/22/2021 for application 17/605,707.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-12 are canceled; claims 13-24 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "an actuator actuation" in line 10.   It is unclear an actuator actuation is referring to the actuator that is claimed in previous line or different actuator. For the purpose of examination, examiner interprets this limitation as the same actuator as claimed in the previous line. 
Claims 14-24 are rejected due to their dependency upon claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 18, 20-21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (WO2017089144A1)
Claims 13-15,18, 20-21, 24 (first interpretation):
Claim 13:  A shiftable planetary transmission (¶ [0002]), comprising: 
a planet carrier (Fig.1, 3D), a plurality of planet gears (3C) rotatably arranged at the planet carrier (3D), a sun gear (3B), and a ring gear (3A), the sun gear and the ring gear meshed with the planet gears (see ¶ [0026]), wherein the planet carrier comprises at least one connecting element (e.g. pin for each planet gears 3C) that is axially displaceable within the planet carrier (see ¶[0025]: The actuating means 8 can be connected
to an actuator of the transmission, for example, and thereby bring about the axial movement of the planetary carrier 3D), wherein the at least one connecting element, on a first side of the planet carrier (e.g. the side that connected to 8), is at least indirectly connected to an actuator (e.g. actuator of transmission) and, on a second side of the planet carrier, is at least indirectly connected to a first dog element (see annotated fig. below), wherein the first dog element is displaceable, by an actuator actuation (examiner interprets this limitation as actuator that connects to actuating means 8), between a first shift position (Fig.1) and at least a second shift position (Fig.2) due to an axial displacement of the at least one connecting element in the planet carrier.

    PNG
    media_image1.png
    672
    853
    media_image1.png
    Greyscale

Claim 14:  The planetary transmission of claim 13, wherein the first dog element is ring-shaped (as shown in annotated Fig below, the first dog element has annular shape).
Claim 15: The planetary transmission of claim 13, wherein: the first dog element comprises an internal toothing (5); and the internal toothing of the first dog element, in the first shift position, is form-lockingly connected to a toothing (6) at a second dog element (2) and, in the second shift position, is form-lockingly connected to a toothing (See annotated Fig. below) at a third dog element (see annotated Fig. below).

    PNG
    media_image2.png
    672
    853
    media_image2.png
    Greyscale

Claim 18: The planetary transmission of claim 15, wherein the second dog element or the third dog element is rotationally fixed to the sun gear (e.g. the third dog element as shown in annotated Fig above, is rotationally fixed to sun gear 3b) or to the ring gear .
Claim 20: The planetary transmission of claim 13, wherein the at least one connecting element comprises a plurality of connecting elements (pins for each planet gears 3C) accommodated at the planet carrier, each of the connecting elements is arranged circumferentially a respective pair of planet gears (3C) at the planet carrier (3D).
Claim 21: The planetary transmission of claim 13, wherein the at least one connecting element is connected on the first side of the planet carrier to a disk (see annotated Fig. below), and the disk  is indirectly connected to the actuator (¶ [0025]) via a sliding sleeve (8) and a selector fork (¶ [0012]: a shift fork of the actuator or a movable pin of the actuator can act on the contact surface in order to move the planet carrier).

    PNG
    media_image3.png
    672
    853
    media_image3.png
    Greyscale

Claim 24: The planetary transmission of claim 13, wherein the at least one connecting element (pin of 3C) is pin-shaped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (WO2017089144A1) in view Bakowski (US 5711740)
Claim 22: Schmitz discloses wherein the at least one connecting element is form-lockingly arranged at the first dog element  (see annotated Fig below the rejection of claim 13) 
Schmitz does not disclose a snap ring .
Bakowski teaches planetary gear transmission (Fig.3) having a snap ring (106). 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a snap ring as taught by Bakowski in the invention of Schmitz so that the dog clutch of Schmitz would be axially secured in that position.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Schmitz (WO2017089144) in view of Kurth (DE102017111051B3)
Claim 23: Schmitz does not disclose wherein the actuator is electromechanically actuatable.
Kurth teaches planetary gear transmission having clutch is actuated by actuator; wherein the actuator is electromechanically actuatable (see page 3, lines 5-11)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to use actuator is electromechanically actuatable as taught by Kurth as a matter of design choice since either hydraulically, electromagnetically or pneumatically actuator. These devices still perform a function of shifting clutch into engaged or disengaged position equally well.

Allowable Subject Matter
Claims 16-17, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kelbel (US4063470) discloses planetary gear assembly having connecting element 22, carrier 28 see Fig.1.
Richardson (US 5643129) discloses planetary gear assembly having connecting element 64 that axially displaceable see at least Fig.3
Ziemer (US 20150068344) discloses planetary assembly having sliding sleeve 3 of shifting element 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/           Examiner, Art Unit 3659                                                                                                                                                                                             
/HUAN LE/           Primary Examiner, Art Unit 3659